DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 7-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2015/0237548, filed in IDS) in view of MolavianJazi et al. (US 2019/0104477, relying on the provisional application 62/567,133) and Mahajan et al. (US 2015/0381291).
Regarding Claim 1, Luo teaches a method implemented at a terminal device, comprising: determining status information of a first frequency band ([0057] licensed band) and a second frequency band ([0057] unlicensed band; [0056] In current LTE/LTE-A deployments that include unlicensed spectrum, when a CCA check clears for one carrier for one frame, it may transmit a pilot signal or other such type of channel reservation signal to reserve the channel. For example, when a CCA check is clear, the transmitter may begin transmitting channel usage beacon symbols (CUBS) in order to reserve the channel for transmission … if no CUBS signal or other such channel reservation signal is detected, the UE would check for any downlink and/or uplink grants that may have been received for the particular frame. If such grants have been received, then the UE will know that, despite not detecting the channel reservation signal, it may still need to keep the current antenna assignments for the downlink/uplink grant communications; [0057] even if activity may be detected on unlicensed LTE/LTE-A bands, depending on the scheduled modulation coding scheme (MCS)/Spatial Scheme from the grant, the licensed LTE band may re-use some receive antennas from the unlicensed LTE bands for quality of service (QoS) purposes; [0058] At block 500, a UE monitors for a channel reserving signal from a plurality of transmission sources in communication with the UE. The channel reserving signal may include a CUBS signal, a data or pilot transmission signal, or the like, that originate over a particular carrier transmission source or from a particular base station transmission source (i.e., CUBS, grant, QoS are status information)), wherein the terminal device is operable in the first frequency band and the second frequency band ([0057] the licensed LTE band may re-use some receive antennas from the unlicensed LTE bands for quality of service (QoS) purposes. For example, if the MCS in the scheduled grant would support assigning up to two antennas to a particular carrier, but the level of activity detected is small, the UE may still decide to reuse those antennas designated for unlicensed LTE band for other technologies, such as LTE); and
performing an allocation of multiple antennas of the terminal device between the first frequency band and the second frequency band based on the status information ([0057] the licensed LTE band may re-use some receive antennas from the unlicensed LTE bands for quality of service (QoS) purposes; [0058] At block 501, in response to detecting no channel reserving signal for one or more of the transmission sources, the UE reassigns one or more of the antennas that had been assigned to the transmission source for which no channel reserving signal was detected),
wherein the status information comprises channel quality ([0053] the sharing or selection may be triggered by a particular measurement result, such as channel quality indicator (CQI), reference signal receive power (RSRP); [0057] the licensed LTE band may re-use some receive antennas from the unlicensed LTE bands for quality of service (QoS) purposes. For example, if the MCS in the scheduled grant would support assigning up to two antennas to a particular carrier, but the level of activity detected is small, the UE may still decide to reuse those antennas designated for unlicensed LTE band for other technologies, such as LTE) and availability of resources ([0056] The channel reservation signal detection methods … may be based additionally on grant information from a primary component carrier (PCC) in cross-carrier cases. … If such grants have been received, then the UE will know that, despite not detecting the channel reservation signal, it may still need to keep the current antenna assignments for the downlink/uplink grant communications; [0057] if the MCS in the scheduled grant would support assigning up to two antennas to a particular carrier, but the level of activity detected is small, the UE may still decide to reuse those antennas designated for unlicensed LTE band for other technologies, such as LTE; [0059] if activity is detected on the transmission source, but that activity would not require all of the antennas allowed under the current MCS assigned in a particular grant, the UE could determine to reassign a subset of the allowed antennas for other transmission sources).
	However, Luo does not teach the status information comprises a radiated power limit, and wherein the radiated power limit, the channel quality and the availability of resources are associated with different priorities or weights to reflect different effects on the allocation of the multiple antennas, and wherein a final allocation depends on the status information in which the radiated power limit in one of the first frequency band and the second frequency band has the highest priority or weight.
	In an analogous art, MolavianJazi teaches the status information comprises a radiated power limit ([0076] a configured maximum output power value, called PCMAX,b,c, for each UE beam may be a panel-dependent value defined in terms of a total radiated power or EIRP of the panel and/or sub-array; [0079] a UE may report an upper limit or upper bound of a configured maximum output power PCMAX,b,c for any UL beam associated with an antenna array, panel, and/or subarray, from which an UL transmission occurs together with a PH in a PHR from the UE), and wherein a final allocation depends on the status information in which the radiated power limit in one of the first frequency band and the second frequency band has the highest priority or weight ([0079] the upper limit or upper bound of the configured maximum output power may depend on a UE antenna subarray-size, and/or a panel-size, and may depend on a number of antenna elements within the antenna array, panel, and/or subarray that is transmitting).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined MolavianJazi’s method with Luo’s method it can ensure proper link adaptation while preventing excessive interference to other UEs, and the radiation power to the users of the terminal devices can be reduced.
The combination of Luo and MolavianJazi does not teach wherein the radiated power limit, the channel quality and the availability of resources are associated with different priorities or weights to reflect different effects on the allocation of the multiple antennas.
In an analogous art, Mahajan teaches wherein the radiated power limit, the channel quality and the availability of resources are associated with different priorities or weights to reflect different effects on the allocation of the multiple antennas ([0032] in response to determining that a coexistence event between the aggressor RAT and the victim RAT is occurring or is about to occur, a processor on the mobile communication device may determine various priority criteria related to the mobile communication device's current circumstances during the coexistence event. The priority criteria may include performance criteria for the aggressor RAT and the victim RAT (e.g., voice quality, data throughput, error rates, transmission power, network resources used by the RATs, device resources used by the RATs, etc.), and/or related criteria for each available coexistence mitigation strategy. Using these determined priority criteria, the device processor may rank order or otherwise generate a hierarchical rating (e.g., a list) of the available coexistence mitigation strategies based on their suitability (i.e., with respect to the performance criteria) during the current coexistence event).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Mahajan’s method with Luo’s method so that a coexistence mitigation strategy may be implemented at all times that provides performance improvements for both RATs compared to conventional methods that implement a single mitigation strategy based on limited and unchanging criteria (Mahajan [0036]).

Regarding Claim 2, the combination of Luo, MolavianJazi and Mahajan, specifically Luo teaches wherein the status information comprises at least one of the following: channel quality of the terminal device in the first frequency band; and availability of resources in the first frequency band for the terminal device ([0057] the licensed LTE band may re-use some receive antennas from the unlicensed LTE bands for quality of service (QoS) purposes. For example, if the MCS in the scheduled grant would support assigning up to two antennas to a particular carrier, but the level of activity detected is small, the UE may still decide to reuse those antennas designated for unlicensed LTE band for other technologies, such as LTE).

Regarding Claim 7, the combination of Luo, MolavianJazi and Mahajan, specifically Luo teaches wherein the first frequency band comprises a licensed band and the second frequency band comprises an unlicensed band ([0057] the licensed LTE band may re-use some receive antennas from the unlicensed LTE bands).

Regarding Claim 8, the claim is interpreted and rejected for the same reason as set forth in Claim 1.
Regarding Claim 9, the claim is interpreted and rejected for the same reason as set forth in Claim 2.
Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in Claim 7.

Claims 3-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. in view of MolavianJazi et al., Mahajan et al. and Wintzell et al. (US 2012/0021693).
Regarding Claim 3, the combination of Luo, MolavianJazi and Mahajan does not teach transmitting terminal configuration information to a network node, wherein the terminal configuration information indicates the allocation of the multiple antennas of the terminal device between the first frequency band and the second frequency band.
In an analogous art, Wintzell teaches transmitting terminal configuration information to a network node, wherein the terminal configuration information indicates the allocation of the multiple antennas of the terminal device between the first frequency band and the second frequency band ([0066] When a desired or best antenna configuration is determined, this desired or best antenna configuration and its CQI value are reported 114 to the network via the base station 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Wintzell’s method with Luo’s method so that selecting different antenna configurations at the receiver when determining channel quality measure is advantageous in that the antenna configurations may be used to provide additional diversity against fading on the communication channel (Wintzell [0011]). Moreover, it can improve the channel quality measure in dependence of what antenna configuration is selected (Wintzell [0014]) because the base station has the updated antenna configuration being used at the terminal device.

Regarding Claim 4, the combination of Luo, MolavianJazi and Mahajan does not teach transmitting a terminal update report to the network node, in response to a change of antenna allocation for the terminal device in at least one of the first frequency band and the second frequency band, wherein the terminal update report indicates the change of the antenna allocation for the terminal device.
In an analogous art, Wintzell teaches transmitting a terminal update report to the network node, in response to a change of antenna allocation for the terminal device in at least one of the first frequency band and the second frequency band, wherein the terminal update report indicates the change of the antenna allocation for the terminal device ([0066] When a desired or best antenna configuration is determined, this desired or best antenna configuration and its CQI value are reported 114 to the network via the base station 9; [0074] All further antenna configurations are subsequently selected 110 and their CQI value estimated 108 and reported 117 until it is determined 109 that the previously estimated CQI value was estimated for the last antenna configuration from the set of n antenna configurations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Wintzell’s method with Luo’s method so that selecting different antenna configurations at the receiver when determining channel quality measure is advantageous in that the antenna configurations may be used to provide additional diversity against fading on the communication channel (Wintzell [0011]). Moreover, it can improve the channel quality measure in dependence of what antenna configuration is selected (Wintzell [0014]) because the base station has the updated antenna configuration being used at the terminal device.

Regarding Claim 10, the claim is interpreted and rejected for the same reason as set forth in Claim 3.
Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in Claim 4.

Claims 5-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. in view of MolavianJazi et al., Mahajan et al., Ito (US 2010/0069122) and Wintzell et al.
Regarding Claim 5, Luo teaches receiving network configuration information from a network node ([0060] the receive antenna usage adjustment signal may be either a signal for the UE to simply add antennas for use in receiving particular carriers (e.g., the carriers from which transmissions are expected) or a signal for the UE to reassign any antennas that were designated or assigned to the particular carriers for which a failed CCA status is known by the base station).
However, the combination of Luo, MolavianJazi and Mahajan does not teach wherein the network configuration information indicates an allocation of multiple antennas of the network node between the first frequency band and the second frequency band; and determining a link adaptation process for the terminal device, based at least in part on the network configuration information.
In an analogous art, Ito teaches wherein the network configuration information indicates an allocation of multiple antennas of the network node between the first frequency band and the second frequency band ([0056] in the mobile station and the base station, selecting antennas for use in performing data communication, while selecting the antennas for use in performing the data communication among the communication-capable antennas based on the channel estimation and using the antenna index information to communicate the selection information with each other).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ito’s method with Luo’s method so that link adaptation can be performed and the channel quality measure at the terminal device can be improved after the selected antenna configuration of the base station is sent to the terminal device. Thus, the system performance is improved.
The combination of the combination of Luo, MolavianJazi, Mahajan and Ito does not teach determining a link adaptation process for the terminal device, based at least in part on the network configuration information.
In an analogous art, Wintzell teaches determining a link adaptation process for the terminal device, based at least in part on the network configuration information ([0008] for multi band, greater flexibility in channel quality measure, link adaptation and user equipment scheduling is offered; [0047] Communication between the base station 9 and the user equipment 3, which includes multi antenna communication, scheduling, link adaptation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Wintzell’s method with Luo’s method so that selecting different antenna configurations at the receiver when determining channel quality measure is advantageous in that the antenna configurations may be used to provide additional diversity against fading on the communication channel (Wintzell [0011]). Moreover, it can improve the channel quality measure in dependence of what antenna configuration is selected (Wintzell [0014]) because of the link adaptation process.

Regarding Claim 6, Luo teaches receiving a network update report from the network node ([0060] the receive antenna usage adjustment signal may be either a signal for the UE to simply add antennas for use in receiving particular carriers (e.g., the carriers from which transmissions are expected) or a signal for the UE to reassign any antennas that were designated or assigned to the particular carriers for which a failed CCA status is known by the base station).
However, the combination of Luo, MolavianJazi and Mahajan does not teach wherein the network update report indicates a change of antenna allocation for the network node in at least one of the first frequency band and the second frequency band; and adjusting the link adaptation process for the terminal device, based at least in part on the network update report.
In an analogous art, Ito teaches wherein the network update report indicates a change of antenna allocation for the network node in at least one of the first frequency band and the second frequency band ([0056] in the mobile station and the base station, selecting antennas for use in performing data communication, while selecting the antennas for use in performing the data communication among the communication-capable antennas based on the channel estimation and using the antenna index information to communicate the selection information with each other).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ito’s method with Luo’s method so that link adaptation can be performed and the channel quality measure at the terminal device can be improved after the selected antenna configuration of the base station is sent to the terminal device. Thus, the system performance is improved.
The combination of the combination of Luo, MolavianJazi, Mahajan and Ito does not teach adjusting the link adaptation process for the terminal device, based at least in part on the network update report.
In an analogous art, Wintzell teaches adjusting the link adaptation process for the terminal device, based at least in part on the network update report ([0008] for multi band, greater flexibility in channel quality measure, link adaptation and user equipment scheduling is offered; [0047] Communication between the base station 9 and the user equipment 3, which includes multi antenna communication, scheduling, link adaptation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Wintzell’s method with Luo’s method so that selecting different antenna configurations at the receiver when determining channel quality measure is advantageous in that the antenna configurations may be used to provide additional diversity against fading on the communication channel (Wintzell [0011]). Moreover, it can improve the channel quality measure in dependence of what antenna configuration is selected (Wintzell [0014]) because of the link adaptation process.

Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in Claim 5.
Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in Claim 6.

Claims 15-16, 21-23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. in view of Yoo et al. (US 2016/0192395), MolavianJazi et al. and Mahajan et al.
Regarding Claim 15, Luo teaches a method implemented at a network node, comprising: determining status information of a first frequency band and a second frequency band, wherein the network node is operable in the first frequency band and the second frequency band ([0060] a base station determines the CCA status for each unlicensed carrier designated for transmission by the base station to a UE. The base station would know the results of each CCA check for all of the carriers designed for transmission);
wherein the status information comprises channel quality ([0053] the sharing or selection may be triggered by a particular measurement result, such as channel quality indicator (CQI), reference signal receive power (RSRP); [0057] the licensed LTE band may re-use some receive antennas from the unlicensed LTE bands for quality of service (QoS) purposes. For example, if the MCS in the scheduled grant would support assigning up to two antennas to a particular carrier, but the level of activity detected is small, the UE may still decide to reuse those antennas designated for unlicensed LTE band for other technologies, such as LTE) and availability of resources ([0056] The channel reservation signal detection methods … may be based additionally on grant information from a primary component carrier (PCC) in cross-carrier cases. … If such grants have been received, then the UE will know that, despite not detecting the channel reservation signal, it may still need to keep the current antenna assignments for the downlink/uplink grant communications; [0057] if the MCS in the scheduled grant would support assigning up to two antennas to a particular carrier, but the level of activity detected is small, the UE may still decide to reuse those antennas designated for unlicensed LTE band for other technologies, such as LTE; [0059] if activity is detected on the transmission source, but that activity would not require all of the antennas allowed under the current MCS assigned in a particular grant, the UE could determine to reassign a subset of the allowed antennas for other transmission sources).
However, Luo does not teach performing an allocation of multiple antennas of the network node between the first frequency band and the second frequency band based on the status information, the status information comprises a radiated power limit, and wherein the radiated power limit, the channel quality and the availability of resources are associated with different priorities or weights to reflect different effects on the allocation of the multiple antennas, and wherein a final allocation depends on the status information in which the radiated power limit in one of the first frequency band and the second frequency band has the highest priority or weight.
In an analogous art, Yoo teaches performing an allocation of multiple antennas of the network node between the first frequency band and the second frequency band based on the status information ([0098] a base station 505 may perform an access procedure for a particular cell of the base station 505 to access a shared radio frequency spectrum band, where the access procedure is performed for more than one subset of antennas of the cell. The base station 505 may select from those antennas that were employed in a successful access procedure to perform subsequent communications using the shared radio frequency spectrum band, while other antennas associated with the cell of the base station 505 remain idle or are otherwise employed for communications using a different radio frequency spectrum band).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yoo’s method with Luo’s method so that the channel quality measure of the base station can be improved because an optimal antenna configuration is selected. Thus, the data error rates at the receivers can be reduced and the system performance is improved.
The combination of Luo and Yoo does not teach the status information comprises a radiated power limit, and wherein the radiated power limit, the channel quality and the availability of resources are associated with different priorities or weights to reflect different effects on the allocation of the multiple antennas, and wherein a final allocation depends on the status information in which the radiated power limit in one of the first frequency band and the second frequency band has the highest priority or weight.
In an analogous art, MolavianJazi teaches the status information comprises a radiated power limit ([0076] a configured maximum output power value, called PCMAX,b,c, for each UE beam may be a panel-dependent value defined in terms of a total radiated power or EIRP of the panel and/or sub-array; [0079] a UE may report an upper limit or upper bound of a configured maximum output power PCMAX,b,c for any UL beam associated with an antenna array, panel, and/or subarray, from which an UL transmission occurs together with a PH in a PHR from the UE), and wherein a final allocation depends on the status information in which the radiated power limit in one of the first frequency band and the second frequency band has the highest priority or weight ([0079] the upper limit or upper bound of the configured maximum output power may depend on a UE antenna subarray-size, and/or a panel-size, and may depend on a number of antenna elements within the antenna array, panel, and/or subarray that is transmitting).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined MolavianJazi’s method with Luo’s method it can ensure proper link adaptation while preventing excessive interference to other UEs, and the radiation power to the users of the terminal devices can be reduced.
The combination of Luo, Yoo and MolavianJazi does not teach wherein the radiated power limit, the channel quality and the availability of resources are associated with different priorities or weights to reflect different effects on the allocation of the multiple antennas.
In an analogous art, Mahajan teaches wherein the radiated power limit, the channel quality and the availability of resources are associated with different priorities or weights to reflect different effects on the allocation of the multiple antennas ([0032] in response to determining that a coexistence event between the aggressor RAT and the victim RAT is occurring or is about to occur, a processor on the mobile communication device may determine various priority criteria related to the mobile communication device's current circumstances during the coexistence event. The priority criteria may include performance criteria for the aggressor RAT and the victim RAT (e.g., voice quality, data throughput, error rates, transmission power, network resources used by the RATs, device resources used by the RATs, etc.), and/or related criteria for each available coexistence mitigation strategy. Using these determined priority criteria, the device processor may rank order or otherwise generate a hierarchical rating (e.g., a list) of the available coexistence mitigation strategies based on their suitability (i.e., with respect to the performance criteria) during the current coexistence event).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Mahajan’s method with Luo’s method so that a coexistence mitigation strategy may be implemented at all times that provides performance improvements for both RATs compared to conventional methods that implement a single mitigation strategy based on limited and unchanging criteria (Mahajan [0036]).

Regarding Claim 16, the combination of Luo, Yoo, MolavianJazi and Mahajan, specifically Luo teaches wherein the status information comprises at least one of the following: availability of resources in the second frequency band for the network node; and channel quality of terminal devices served by the network node in the first frequency band ([0057] the licensed LTE band may re-use some receive antennas from the unlicensed LTE bands for quality of service (QoS) purposes. For example, if the MCS in the scheduled grant would support assigning up to two antennas to a particular carrier, but the level of activity detected is small, the UE may still decide to reuse those antennas designated for unlicensed LTE band for other technologies, such as LTE).

Regarding Claim 21, the combination of Luo, Yoo, MolavianJazi and Mahajan, specifically Luo teaches wherein the first frequency band comprises a licensed band and the second frequency band comprises an unlicensed band ([0057] the licensed LTE band may re-use some receive antennas from the unlicensed LTE bands).

Regarding Claim 22, the claim is interpreted and rejected for the same reason as set forth in Claim 15.
Regarding Claim 23, the claim is interpreted and rejected for the same reason as set forth in Claim 16.
Regarding Claim 28, the claim is interpreted and rejected for the same reason as set forth in Claim 21.

Claims 17-18 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. in view of Yoo et al., MolavianJazi et al., Mahajan et al. and Ito.
Regarding Claim 17, Luo teaches transmitting network configuration information to a terminal device ([0060] the receive antenna usage adjustment signal may be either a signal for the UE to simply add antennas for use in receiving particular carriers (e.g., the carriers from which transmissions are expected) or a signal for the UE to reassign any antennas that were designated or assigned to the particular carriers for which a failed CCA status is known by the base station).
However, the combination of Luo, Yoo, MolavianJazi and Mahajan does not teach wherein the network configuration information indicates the allocation of the multiple antennas of the network node between the first frequency band and the second frequency band.
In an analogous art, Ito teaches wherein the network configuration information indicates the allocation of the multiple antennas of the network node between the first frequency band and the second frequency band ([0056] in the mobile station and the base station, selecting antennas for use in performing data communication, while selecting the antennas for use in performing the data communication among the communication-capable antennas based on the channel estimation and using the antenna index information to communicate the selection information with each other).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ito’s method with Luo’s method so that link adaptation can be performed and the channel quality measure at the terminal device can be improved after the selected antenna configuration of the base station is sent to the terminal device. Thus, the system performance is improved.

Regarding Claim 18, Luo teaches transmitting a network update report to the terminal device, in response to a change of antenna allocation for the network node in at least one of the first frequency band and the second frequency band ([0060] the receive antenna usage adjustment signal may be either a signal for the UE to simply add antennas for use in receiving particular carriers (e.g., the carriers from which transmissions are expected) or a signal for the UE to reassign any antennas that were designated or assigned to the particular carriers for which a failed CCA status is known by the base station).
However, the combination of Luo, Yoo, MolavianJazi and Mahajan does not teach wherein the network update report indicates the change of the antenna allocation for the network node.
In an analogous art, Ito teaches wherein the network update report indicates the change of the antenna allocation for the network node ([0056] in the mobile station and the base station, selecting antennas for use in performing data communication, while selecting the antennas for use in performing the data communication among the communication-capable antennas based on the channel estimation and using the antenna index information to communicate the selection information with each other).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ito’s method with Luo’s method so that link adaptation can be performed and the channel quality measure at the terminal device can be improved after the selected antenna configuration of the base station is sent to the terminal device. Thus, the system performance is improved.

Regarding Claim 24, the claim is interpreted and rejected for the same reason as set forth in Claim 17.
Regarding Claim 25, the claim is interpreted and rejected for the same reason as set forth in Claim 18.

Claims 19-20 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. in view of Yoo et al., MolavianJazi et al., Mahajan et al. and Wintzell et al.
Regarding Claim 19, the combination of Luo, Yoo, MolavianJazi and Mahajan does not teach receiving terminal configuration information from a terminal device, wherein the terminal configuration information indicates an allocation of multiple antennas of the terminal device between the first frequency band and the second frequency band; and determining a link adaptation process for the network node, based at least in part on the terminal configuration information.
In an analogous art, Wintzell teaches receiving terminal configuration information from a terminal device, wherein the terminal configuration information indicates an allocation of multiple antennas of the terminal device between the first frequency band and the second frequency band ([0066] When a desired or best antenna configuration is determined, this desired or best antenna configuration and its CQI value are reported 114 to the network via the base station 9); and determining a link adaptation process for the network node, based at least in part on the terminal configuration information ([0008] for multi band, greater flexibility in channel quality measure, link adaptation and user equipment scheduling is offered; [0047] Communication between the base station 9 and the user equipment 3, which includes multi antenna communication, scheduling, link adaptation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Wintzell’s method with Luo’s method so that selecting different antenna configurations at the receiver when determining channel quality measure is advantageous in that the antenna configurations may be used to provide additional diversity against fading on the communication channel (Wintzell [0011]). Moreover, it can improve the channel quality measure in dependence of what antenna configuration is selected (Wintzell [0014]) because the base station has the updated antenna configuration being used at the terminal device.

Regarding Claim 20, the combination of Luo, Yoo, MolavianJazi and Mahajan does not receiving a terminal update report from the terminal device, wherein the terminal update report indicates a change of antenna allocation for the terminal device in at least one of the first frequency band and the second frequency band; and adjusting the link adaptation process for the network node, based at least in part on the terminal update report.
In an analogous art, Wintzell teaches receiving a terminal update report from the terminal device, wherein the terminal update report indicates a change of antenna allocation for the terminal device in at least one of the first frequency band and the second frequency band ([0066] When a desired or best antenna configuration is determined, this desired or best antenna configuration and its CQI value are reported 114 to the network via the base station 9; [0074] All further antenna configurations are subsequently selected 110 and their CQI value estimated 108 and reported 117 until it is determined 109 that the previously estimated CQI value was estimated for the last antenna configuration from the set of n antenna configurations); and adjusting the link adaptation process for the network node, based at least in part on the terminal update report ([0008] for multi band, greater flexibility in channel quality measure, link adaptation and user equipment scheduling is offered; [0047] Communication between the base station 9 and the user equipment 3, which includes multi antenna communication, scheduling, link adaptation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Wintzell’s method with Luo’s method so that selecting different antenna configurations at the receiver when determining channel quality measure is advantageous in that, for example, the antenna configurations may be used to provide additional diversity against fading on the communication channel (Wintzell [0011]). Moreover, it can improve the channel quality measure in dependence of what antenna configuration is selected (Wintzell [0014]) because the base station has the updated antenna configuration being used at the terminal device.

Regarding Claim 26, the claim is interpreted and rejected for the same reason as set forth in Claim 19.
Regarding Claim 27, the claim is interpreted and rejected for the same reason as set forth in Claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Zhang et al. (US 2015/0341863) teaches method for adjusting network configuration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU-WEN CHANG/
Examiner, Art Unit 2413